In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00108-CR
        ______________________________


    KENNETH DOUGLAS CAPEHART, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
           Trial Court No. 20,061-2008




     Before Morriss, C.J., Carter and Moseley, JJ.
             Opinion by Justice Carter
                                           OPINION

       Kenneth Douglas Capehart was convicted of theft of $20,000.00 or more, but less than

$100,000.00, enhanced. His sentence was imposed May 20, 2008. That same day, Capehart, acting

pro se, filed a notice of appeal with the Wood County District Clerk, specifying that he wanted to

appeal to the Twelfth Court of Appeals in Tyler.

       On June 4, 2008, Capehart's appointed counsel, Troy Hornsby, filed a notice of appeal on

Capehart's behalf in which he stated his desire to appeal the trial court's judgment to this Court.

       Wood County, the county from which this appeal originated, lies in two different appellate

districts. TEX . GOV 'T CODE ANN . § 22.201(g), (m) (Vernon Supp. 2007). Appeals from Wood

County may be taken either to the Sixth or the Twelfth Court of Appeals at the option of the

appellant. See Miles v. Ford Motor Co., 914 S.W.2d 135, 137 n.4 (Tex. 1995). Jurisdiction lies in

the appellate court where the appeal is first perfected. Id. at 138.

       Here, in the first-filed notice of appeal, Capehart designated the court to which he sought to

appeal, the Twelfth Court of Appeals in Tyler. Consequently, the Wood County District Clerk

forwarded the notice of appeal to that court of appeals. "The general common law rule in Texas is

that 'the court in which suit is first filed acquires dominant jurisdiction to the exclusion of other

coordinate courts.'" Id.; Curtis v. Gibbs, 511 S.W.2d 263, 267 (Tex. 1974). Therefore, jurisdiction

lies solely in the Twelfth Court of Appeals. See Miles, 914 S.W.2d at 138; Curtis, 511 S.W.2d at

267.



                                                  2
        Because Capehart has already appealed to the Twelfth Court of Appeals, that court has

dominant jurisdiction over this appeal. Capehart cannot also invoke the jurisdiction of this Court

by filing a later notice of appeal directed to this Court.

        This is a criminal case, with one appellant, and in this particular instance, the State has no

right of appeal. Therefore, we find that the proper remedy, rather than abating the case in accordance

with Miles, is to dismiss the appeal. Accordingly, we dismiss this appeal for want of jurisdiction.

See TEX . R. APP . P. 42.3(a).




                                                Jack Carter
                                                Justice

Date Submitted:         June 25, 2008
Date Decided:           June 26, 2008

Publish




                                                   3